Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 1 of 6




                       EXHIBIT 1
Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 2 of 6
Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 3 of 6
Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 4 of 6
Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 5 of 6
Case 18-09130   Doc 865-1 Filed 06/22/20 Entered 06/22/20 17:01:46   Desc Exhibit
                  Proposed Settlement Agreement Page 6 of 6
